IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,396-01


                  EX PARTE FRANCISCO JAVIER PEDRAZA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 4903W1 IN THE 69TH DISTRICT COURT
                              FROM MOORE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuing sexual

abuse of a child and sentenced to life imprisonment. The Seventh Court of Appeals affirmed his

conviction. Pedraza v. State, No. 07-14-00042-CR (Tex. App. — Amarillo, January 16, 2015) (not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a pro se petition for discretionary review. .
                                                                                                      2

       Appellate counsel’s law firm filed an affidavit with the trial court. Based on that affidavit,

it appears that appellate counsel failed to advise Applicant of his right to file a pro se petition for

discretionary review. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-14-00042-

CR that affirmed his conviction in Cause No. 4903 from the 69th District Court of Moore County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: January 27, 2016
Do not publish